—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 13, 1996, convicting him of *356attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that since the prosecution witnesses’ testimony is incredible and his own witnesses’ testimony is reasonable, his conviction is against the weight of the credible evidence. We disagree. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.